Case 5:19-cv-11037-JEL-SDD ECF No. 13 filed 04/21/20           PageID.52    Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 HOWARD COHAN,
                                                  CASE NO. 2:19-CV-11037
              Plaintiff,
 v.                                               HON. JUDITH E. LEVY

 THE NEIMAN MARCUS GROUP LLC,                     MAGISTRATE JUDGE
                                                  STEPHANIE DAWKINS DAVIS
              Defendant.


 BLACKMORE LAW PLC                           JACKSON LEWIS P.C.
 Gloria Y. Saad (P83131)                     Tiffany Buckley-Norwood (P69807)
 Attorneys for Plaintiff                     Daniel C. Waslawski (P78037)
 21411 Civic Center Drive, Suite 200         Attorneys for Defendant
 Southfield, MI 48076                        2000 Town Center, Suite 1650
 (833) 343-6743                              Southfield, MI 48075
 gsaad@blackmorelawplc.com                   (248) 963-1900
                                             tiffany.buckley@jacksonlewis.com
                                             daniel.waslawski@jacksonlewis.com


      STIPULATION TO DISMISS PLAINTIFF’S COMPLAINT WITH
       PREJUDICE AND WITHOUT ATTORNEYS’ FEES OR COSTS

      The parties, through their respective attorneys, stipulate and agree to a

dismissal of Plaintiff’s Complaint in its entirety with prejudice and with each party

to bear his or its own attorneys' fees and costs. The parties further stipulate and agree

that entry of this Order will resolve all pending claims and close the case.




                                           1
Case 5:19-cv-11037-JEL-SDD ECF No. 13 filed 04/21/20   PageID.53   Page 2 of 3




STIPULATED AND AGREED TO BY:

By: /s/ George T. Blackmore (w/consent)   By: /s/ Daniel C. Waslawski
BLACKMORE LAW PLC                         JACKSON LEWIS P.C.
George T. Blackmore (P76942)              Tiffany Buckley-Norwood (P69807)
Attorney for Plaintiff                    Daniel C. Waslawski (P78037)
21411 Civic Center Drive, Suite 200       Attorneys for Defendant
Southfield, MI 48076                      2000 Town Center, Suite 1650
(248) 845-8594                            Southfield, MI 48075
george@blackmorelawplc.com                (248) 963-1900
                                          Tiffany.Buckley@jacksonlewis.com
                                          Daniel.Waslawski@jacksonlewis.com

3327-2157




                                      2
Case 5:19-cv-11037-JEL-SDD ECF No. 13 filed 04/21/20         PageID.54    Page 3 of 3




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 HOWARD COHAN,
                                                CASE NO. 2:19-CV-11037
              Plaintiff,
 v.                                             HON. JUDITH E. LEVY

 THE NEIMAN MARCUS GROUP LLC,                   MAGISTRATE JUDGE
                                                STEPHANIE DAWKINS DAVIS
              Defendant.


 BLACKMORE LAW PLC                         JACKSON LEWIS P.C.
 Gloria Y. Saad (P83131)                   Tiffany Buckley-Norwood (P69807)
 Attorneys for Plaintiff                   Daniel C. Waslawski (P78037)
 21411 Civic Center Drive, Suite 200       Attorneys for Defendant
 Southfield, MI 48076                      2000 Town Center, Suite 1650
 (833) 343-6743                            Southfield, MI 48075
 gsaad@blackmorelawplc.com                 (248) 963-1900
                                           tiffany.buckley@jacksonlewis.com
                                           daniel.waslawski@jacksonlewis.com


 ORDER DISMISSING PLAINTIFF’S COMPLAINT WITH PREJUDICE
         AND WITHOUT ATTORNEYS’ FEES OR COSTS

      Pursuant to the stipulation of the parties; IT IS HEREBY ORDERED that

Plaintiff’s Complaint is dismissed with prejudice and with each party to bear his or

its own attorneys' fees and costs. Entry of this order resolves all pending claims and

closes the case.

Date: April 21, 2020                                s/Judith E. Levy
                                                    United States District Judge
